Opinión disidente emitida por el
Juez Asociado Señor Martín
con la cual concurren los Jueces Asociados Señores Rigau y Torres Rigual.
San Juan, Puerto Rico, a 18 de febrero de 1976
La Ley de Sustancias Controladas de Puerto Rico no con-tiene disposición alguna que permita resentenciar a un reo convicto bajo la anterior Ley de Drogas luego de expirado el término de 90 días para la reducción de sentencias que esta-blece la Regla 185 de las de Procedimiento Criminal de 1963, aun tratándose de un adicto a drogas cuya sentencia fuera suspendida a tenor con lo dispuesto en la Ley sobre Sentencias Suspendidas. 34 L.P.R.A. see. 1027.
El aquí interventor, Israel Rivera Pérez, era adicto a la heroína. En 1965 fue ingresado en un hospital en Nueva York donde permaneció recluido por espacio de quince meses, some-tido a un tratamiento de rehabilitación. Luego fue paciente *666ambulatorio por nueve meses más. No fue curado de su adic-ción.
En julio de 1969 el Ministerio Público radicó contra el interventor tres acusaciones por violaciones de la referida Ley de Narcóticos. En 4 de agosto de 1970 Rivera Pérez hizo ale-gación de culpabilidad en cuanto a dos de los cargos, consis-tentes ambos en posesión, transportación y ocultación de heroína, siéndole archivado el tercero. El tribunal le sentenció a cumplir de 8 a 12 años de presidio en un caso y de 8 a 10 en el otro, a ser cumplidos dichos términos consecutivamente. En el acta de sentencia, copia de la cual obra en autos, aparece la siguiente resolución que en el mismo momento dictó el tribunal:
“Se ordena la suspensión de la sentencia a tenor con lo dis-puesto en la Ley Núm. 259 de 3 de abril de 1946, sobre Sentencias Suspendidas [34 L.P.R.A. see. 1027], según ha sido enmendada, quedando el acusado bajo la custodia legal del Tribunal hasta la expiración del período máximo de su sentencia, bajo las siguien-tes condiciones: (Énfasis suplido.)
“El Acusado
1. Respetará los derechos ajenos.
2. Satisfará cualquier reclamación justa que se le haga.
3. No tratará de encubrir sus actividades no ocultándolas al Oficial Probatorio, ni mintiendo acerca de las mismas, ni entorpe-ciendo cualquier investigación que el Supervisor de la División de Servicios Sociales o el Oficial Probatorio tuvieran a bien hacer acerca de ello.
4. Comparecerá ante el Oficial Probatorio del Tribunal Superior, Sala de Bayamón, el día y a la hora que le sea indicado. Si razones ajenas a su voluntad le impidieran hacerlo, se comuni-cará con el Oficial Probatorio inmediatamente por escrito ex-poniéndole los motivos que se lo impidieron y comparecerá en persona en la fecha más cercana a ésta que le fuera posible.
5. Permanecerá constantemente y sin interrupción dentro de la jurisdicción territorial del Tribunal Superior, Sala de Baya-món. Siempre que tenga necesidad de trasladarse fuera de este límite solicitará el permiso para ello del Oficial Probatorio. Esta *667jurisdicción incluye los siguientes pueblos de la Isla: Bayamón, Catafio, Corozal, Dorado, Guaynabo, Naranjito, Toa Alta, Toa Baja, Vega Alta y Vega Baja. (Énfasis suplido.)
6. Mantendrá al Oficial Probatorio al corriente de toda in-formación que le facilite a él ponerse en contacto con usted lo más rápidamente posible y contestará inmediatamente cualquier informe que reciba del Oficial Probatorio o del Supervisor de la División de Servicios Sociales.
7. Evitará su presencia en bares, sitios donde se lleven a cabo juegos de azar y centros de dudosa reputación.
8. Se le prohíbe terminantemente el uso de bebidas alcohóli-cas, drogas y otros estupefacientes.
9. Deberá mantenerse empleado y notificará al Oficial Proba-torio de todo cambio de empleo o cese en el mismo.
10. Cualquier violación de las leyes vigentes en Puerto Rico conllevará la revocación de esta orden y deberá usted cumplir la sentencia impuesta de acuerdo con la Ley.
11. Por cualquier violación de las condiciones que por la pre-sente se le imponen o de las que de tiempo en tiempo se le impu-sieren dentro del régimen a prueba a que se le somete, la orden de suspensión de los efectos de la sentencia será anulada y el liberado será recluido en prisión donde cumplirá la totalidad de la sentencia impuesta de acuerdo con la Ley. (Énfasis suplido.)
12. Cualquier conducta antisocial o reñida con la moral será suficiente para cancelarle los efectos de suspensión de la sentencia aunque tales actuaciones comprendidas aquí no constituyan vio-lación de una de las leyes vigentes en Puerto Rico.
13. Usted deberá someterse a exámenes médicos, clínicos, psiquiátricos y/o de naturaleza similar que le sean requeridos por el Oficial Probatorio bajo los términos y condiciones que dicho Oficial le indique.”
A partir de dicha sentencia, Rivera Pérez cambió radical-mente su forma de vida. Se liberó de su adicción a drogas. Trabajó por siete meses con el programa Teen Challenge y luego en un programa de rehabilitación de adolescentes cono-cido como “Alcance Juvenil”. Luego estudió contabilidad en el Metropolitan Junior College de Bayamón. Además de ello, en 1971 ingresó como seminarista en la Iglesia Pentecostal *668Mission Board, y luego de contraer nupcias continuó pertene-ciendo a la congregación junto a su esposa. El Pastor lo consi-dera un feligrés ejemplar, y su esposa lo describe como un marido modelo. También predica el evangelio, participa en “cruzadas evangélicas” y se desempeña como maestro escolar dominical. Además de sus labores en la iglesia el interventor actualmente trabaja en una fábrica de gabinetes de cocina. Su conducta es la de un buen ciudadano. Continuaba, por supues-to, hasta el momento de dictarse la resolución objeto del pre-sente recurso, bajo la jurisdicción del tribunal.
El 2 de diciembre de 1974 el interventor radicó ante la Sala que le sentenció una moción que tituló “Sobre Nulidad de Sentencia”. Además de lo ya relatado, alegó que encontrán-dose completamente rehabilitado considera que “los fines de la justicia” se ha logrado por lo que procede: (1) declarar nulas las sentencias antes aludidas” y (2) “dictar sentencia con-forme a las circunstancias de los hechos imputados y a la con-dición del acusado.”
En 16 de enero de 1975 el tribunal recurrido emitió una resolución en la que declaró la nulidad de los términos de las sentencias vigentes por considerarlos excesivos, y señaló fecha para resentenciar al interventor a tenor con las disposiciones de la actual Ley de Sustancias Controladas, Ley Núm. 4 de 23 de junio de 1971,24 L.P.R.A. see. 2101 et seq.
El fiscal se opuso a que se resentenciara al interventor alegando en apoyo de su contención que las sentencias habían sido impuestas conforme a la Ley de Narcóticos de 1959, en-tonces vigente, que las mismas son finales y firmes, que había expirado en exceso el término de 90 días para solicitar la re-ducción de las sentencias que establece la Regla 185 de las de Procedimiento Criminal de 1963, y que el Art. 4 del nuevo Código Penal de 1974 no es aplicable a la situación de autos conforme lo dispone su Art. 282. En vista de ello, el ministerio fiscal sostuvo que el tribunal de instancia carecía de jurisdic-ción para resentenciar al interventor.
*669No obstante la oposición del fiscal el tribunal dictó una resolución en la que afirma tener jurisdicción para resenten-ciar al interventor bajo las disposiciones del Art. 404 de la actual Ley de Sustancias Controladas, y concedió 30 días al fiscal para que tomara la acción revisoria que estimare menes-ter. El fiscal recurre ante nos por certiorari e imputa al tribunal de instancia la comisión de dos errores: (1) al resolver que los términos de las sentencias dictadas en 1970 eran nulos por ser excesivos, y (2) al determinar que tiene jurisdicción para resentenciar al convicto bajo la vigente Ley de Sustancias Controladas, aprobada en 1971.
Dictamos una resolución dirigida al acusado Israel Rivera Pérez para que mostrara causa por la cual no debía revocarse la resolución del tribunal de instancia de 16 de enero de 1975 que decretó la nulidad de la sentencia y anunció que resenten-ciaría al acusado bajo la nueva Ley de Sustancias Controladas de 1971. Sus argumentos no nos persuaden.
Examinemos antes el segundo señalamiento de error ya que éste plantea la cuestión jurisdiccional. El propio interventor conviene con la Procuradora General que la resentencia debe regirse por la anterior Ley de Drogas y añade que
“La legislación vigente sobre sustancias controladas y la juris-prudencia interpretativa de la misma no nos permiten afirmar, fundamentadamente, que el acto de resentencia deba regirse por las disposiciones del artículo 404 [de la ley actualmente vi-gente] .... Figueroa Méndez v. Tribunal Superior, 101 D.P.R. 859 (1974).”
La anterior Ley de Drogas no contiene ninguna disposi-ción que autorice al tribunal sentenciador a resentenciar a reos ya sentenciados. Podría argüirse que bajo una interpre-tación liberal del Art. 404 de la Ley de Sustancias Controla-das el tribunal mantiene jurisdicción para modificar o dejar sin efecto las sentencias suspendidas en aquellos casos en que se demostrare la rehabilitación del reo. 24 L.P.R.A. see. 2404. Pero dicha ley no se aplica a los reos convictos por violaciones *670a la anterior Ley de Drogas, en cuya situación se encuentra el interventor, excepto en los casos en que la acusación estu-viere pendiente, o en trámites apelativos, a la fecha en que entró en vigor la Ley de Sustancias Controladas en cuyo caso se aplicarán las penalidades de esta nueva ley. 24 L.P.R.A. see. 2602(a), Padilla Figueroa v. Tribunal Superior, 101 D.P.R. 923 (1974); Figueroa Méndez v. Tribunal Superior, 101 D.P.R. 859 (1974).
Creo firmemente que debía existir un procedimiento en ley que permitiera la evaluación de aquellos que sufren el mal de la adicción a drogas y que se encuentren cumpliendo senten-cias suspendidas, a los fines de que los tribunales pudieren modificar o dejar las sentencias sin efecto, en aquellos casos en que los justifique su progreso o curación. Pero, el legislador no ha autorizado a los tribunales a así hacerlo, y especialmente a aquellos convictos por la anterior Ley de Drogas. Si yo fuera legislador estaría de acuerdo con ello, pero siendo una cuestión de política pública incumbe a la Legislatura el sentar la norma al respecto.
Es fácil concluir que el tribunal de instancia carecía de facultad para resentenciar bajo la vigente Ley de Sustancias Controladas a un reo sentenciado bajo la anterior Ley de Drogas. El error fue cometido.
Veamos ahora el primer señalamiento. El interventor se declaró culpable en 1970 de dos infracciones al Art. 29 de la Ley de Narcóticos de 1959 entonces vigente, consistentes en posesión, transportación y ocultación de heroína. El Art. 33 de dicho estatuto establecía para dichas infracciones penas de re-clusión no menores de cinco' (5) años ni mayores de veinte (20). El interventor fue condenado en la sentencia original a cumplir de 8 a 12 y de 10 a 12 años, en cada uno de los cargos, siendo dichas penas válidas dentro de los límites estatutarios aplicables al momento de dictarse las referidas sentencias. Pueblo v. Hoffman Pérez, 100 D.P.R. 556 (1972); Pueblo v. Mills, 96 D.P.R. 637 (1968). El interventor hizo alegación de *671culpabilidad y por tanto no apeló de las sentencias dictadas, ni tampoco instó procedimiento alguno de impugnación ni de re-ducción de las penas conforme lo autoriza la Regla 185 de las de Procedimiento Criminal. El interventor comenzó a cumplir su pena bajo el régimen de sentencias suspendidas que auto-riza el Art. 2 de la Ley Núm. 259 de 1946, según ha sido éste posteriormente enmendado. 34 L.P.R.A. see. 1027.
Reiteradamente nos hemos expresado sobre el alcance de las penas válidamente impuestas. En Pueblo v. Tribunal Superior, 91 D.P.R. 539 (1964) dijimos:
“[U]na vez que el reo ha comenzado a cumplir una sentencia válida, ésta no puede ser modificada en forma alguna. .. . [Esta] regla cumple bien un fin práctico deseable y no la vamos a alterar. ... Si el caso de autos tiene méritos, puede solicitarse la clemen-cia ejecutiva.” Id., en págs. 541, 542 y 544.
Nada hay en el texto del precitado Art. 2 de la ley que establece la sentencia probatoria que impida al tribunal sen-tenciador enmendar de tiempo en tiempo las condiciones de la libertad a prueba del interventor para atemperarlas a la reali-dad de su comportamiento como ciudadano y su grado de rehabilitación, pero carece el tribunal de instancia de facultad para resentenciar al convicto. El estatuto en cuestión establece con claridad manifiesta que el reo continúa bajo la custodia del tribunal en los casos en que se encuentra cumpliendo su sen-tencia en probatoria, por lo que en su discreción y conforme lo ameriten las circunstancias de buen comportamiento del convicto puede el tribunal revisar las condiciones contenidas en la sentencia cuyos efectos fueren suspendidos. Esta situa-ción es distinta a la del reo que se encuentra extinguiendo una condena en una institución penal bajo la custodia del Poder Ejecutivo. Pueblo v. Tribunal Superior, supra, en págs. 542-3.
Por las razones expuestas expediría el auto solicitado y revocaría la resolución del tribunal recurrido que anula las sentencias impuestas al interventor Israel Rivera Pérez en 5 de octubre de 1970; lo que dejaría dichas sentencias originales *672en toda su fuerza y vigor, sin perjuicio de que el tribunal de instancia pudiere revisar de tiempo en tiempo, en su discre-ción las condiciones impuestas al interventor, según lo ameri-taren las circunstancias.
Voto particular emitido por el
Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 18 de febrero de 1976
Suscribo en todas sus partes la opinión mayoritaria, a la cual uno mi voto, por considerar que, apartándose de la rigi-dez interpretativa, encauza el propósito rehabilitador de la Ley de Sustancias Controladas por un sendero práctico, recto y sin meandros.
Salvando tecnicismos impide la injusticia que significaría para el interventor continuar bajo el peso de sentencias conse-cutivas mínimas de ocho años de prisión cada una, estando ya totalmente rehabilitado. Logrado ya el propósito rehabilitador de la Ley, también se logró el propósito de la sentencia, y man-tener su vigencia como fue originalmente impuesta constituye un castigo cruel e inusitado contrario al Art. II, Sec. 12 de la Constitución.
Me mueve, sin embargo, a consignar este voto particular, la ponencia franca y orientadora del hermano Juez Rigau, con la que concurriría de no estar concebida como un voto disi-dente. No creo que el análisis del problema de la adicción a drogas y las medidas correctivas que sugiere el Juez Rigau conflijan con los principios de esencial justicia de la opinión mayoritaria, enmarcados en la situación actual de la ley. Creo como el Juez Rigau que la actual Ley de Sustancias Controla-das es inadecuada para conjurar el mal que trata de corregir, y que sus efectos indirectos se han traducido en más graves problemas de criminalidad. No estoy preparado para endosar las medidas que sugiere el Juez Rigau, pero bien vale la pena que sean consideradas por las otras ramas de gobierno.